COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 Gary Newton,                                  §              No. 08-16-00061-CV

                      Appellant,               §                 Appeal from the

 v.                                            §                21st District Court

 Kenneth Williams, Lesia W. Jones, John        §            of Bastrop County, Texas
 H. Gomez, and Benita Gomez.,
                                               §                  (TC# 28,152)
                      Appellees’.
                                            §
                                          ORDER

       The Court GRANTS the Appellees’ third motion for extension of time within which to

file the brief until February 27, 2017. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLEES’ BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Ernest F. Bogart, the Appellees’ attorney, prepare

the Appellees’ brief and forward the same to this Court on or before February 27, 2017.

       IT IS SO ORDERED this 22nd day of December, 2016.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez, and Hughes, JJ.